Citation Nr: 1017384	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  09-08 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of death.

2.  Entitlement to nonservice-connected death pension 
benefits


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel




INTRODUCTION

The appellant is the widow of a Veteran who had recognized 
guerilla service from September 1944 to November 1945, and 
service with the Regular Philippine Army in November 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2008 action by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Philippines, which denied entitlement to service connection 
for the cause of the Veteran's death and denied entitlement 
to nonservice connected death pension benefits.  


FINDINGS OF FACT

1.  The veteran died in April 2008, at the age of 87.  The 
immediate cause of death was cardiorespiratory arrest due to 
cerebrovascular accident, and hypertensive atherosclerotic 
cardiovascular disease.

2.  The Veteran had not established service connection for 
any disability at the time of his death.  

3.  There is no medical evidence, or competent opinion, that 
links the fatal disabilities to the Veteran's military 
service.  

4.  The Veteran's certified military service consisted of: 
missing status from September 1944 to January 1945; 
recognized guerilla service from service from January 9, 1945 
to November 13, 1945; and Regular Philippine Army service 
from November 14, 1945 to November 21, 1945.  The Veteran's 
recognized active service did not include any service 
qualifying for VA nonservice-connected death pension 
benefits.


CONCLUSION OF LAW

1.  Service connection for the cause of the Veteran's death 
is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2009).

2.  There is no legal entitlement to nonservice-connected 
death pension benefits.  38 U.S.C.A. §§ 101, 107, 1521, 1541 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.40, 
3.41, 3.203 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide. 38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

In the context of a claim for service connection for the 
cause of the Veteran's death (DIC benefits), section 5103(a) 
notice must include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007). 

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The appellant filed her claim in July 2008.  The RO denied 
her claims by a letter dated later that same month.  The RO 
provided the appellant notice by a letter dated December 
2008.  This notification substantially complied with the 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim, the relative duties of VA and the claimant to obtain 
evidence.  The claims were subsequently readjudicated in a 
February 2009 Statement of the Case.  

Subsequently, the appellant was provided additional notice in 
a letter dated March 2009, which included all required 
notification of the laws regarding degrees of disability and 
effective dates.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  This letter also substantially complied with the 
requirements of Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).  The claims were then readjudicated in an October 
2009 Supplemental Statement of the Case.  

VA has obtained all evidence available.  VA has also afforded 
the appellant the opportunity to present written statements, 
and evidence.  

In any event, the appellant has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.) See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision at this time.

II.  Cause of Death

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto. For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  However, if the service-connected 
disability affected a vital organ, consideration must be 
given to whether the debilitating effects of the service-
connected disability rendered the veteran less capable of 
resisting the effects of other diseases.  See 38 C.F.R. § 
3.312(c)(3).

In deciding the claim for service connection for the cause of 
the veteran's death, the Board must also consider whether the 
disabilities that caused the veteran's death, that is, 
adenocarcinoma of the abdomen, or that contributed to the 
veteran's death, namely, COPD and heart disease requiring a 
heart transplant, may be service-connected.  Service 
connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131; 
38 C.F.R. §§  3.303, 3.304, 3.305.  

Cardiovascular disease may be presumed to have been incurred 
during active military service if it is manifest to a degree 
of 10 percent within the first year following active service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§  3.307, 3.309.  

The death certificate shows that the Veteran died in April 
2008, at the age of 87.  The immediate cause of death was 
cardiorespiratory arrest due to cerebrovascular accident, and 
hypertensive atherosclerotic cardiovascular disease.

The appellant has merely submitted a copy of the Veteran's 
death certificate and asserted that she warrants benefits for 
Dependency and Indemnity Compensation (DIC), that is service 
connection for the cause of the Veteran's death.  Because of 
the nature of the Veteran's service, there are no service 
treatment records.  The Veteran was not service-connected for 
any disability at the time of his death; an April 2008 Board 
decision denied his attempt to reopen a claim for service 
connection for the residuals of a gunshot wound of the left 
hand.  There is no evidence that the Veteran had any 
cardiovascular disease during service or within the first 
year after separation from service.  There is no evidence 
linking the Veteran's fatal cerebrovascular accident, and 
hypertensive atherosclerotic cardiovascular disease to 
service.  

Simply put there is no evidence which in any way links the 
Veteran's cause of death to his service over sixty years 
earlier.  The preponderance of the evidence is against the 
claim for service connection for the cause of the Veteran's 
death; there is no doubt to be resolved; and service 
connection is not warranted.  


III.  Death Pension

The Veteran's certified military service consisted of: 
missing status from September 1944 to January 1945; 
recognized guerilla service from service from January 9, 1945 
to November 13, 1945; and Regular Philippine Army service 
from November 14, 1945 to November 21, 1945.  The Veteran's 
recognized active service did not include any service 
qualifying for VA nonservice-connected death pension 
benefits.

38 C.F.R. § 3.40 describes the benefits provided to veterans 
who served in the Philippine and Insular Forces during World 
War II.  Service in the Commonwealth Army of the Philippines 
entitles a surviving spouse to eligibility for dependency and 
indemnity compensation and burial allowance.  Under certain 
circumstances, service as a guerrilla also is included.  See 
38 C.F.R. § 3.40(c), (d). Pension benefits are not provided 
for veterans with these forms of service.  Under 38 C.F.R. § 
3.40, pension benefits are only provided to veterans who 
served as a Regular Philippine Scout.  See 38 C.F.R. § 
3.40(a).

38 C.F.R. § 3.203, provides that, for the purpose of 
establishing entitlement to pension, compensation, dependency 
and indemnity compensation, or burial benefits, VA may accept 
evidence of service submitted by an appellant, such as a DD 
Form 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without 
verification from the appropriate service department if the 
evidence meets the following conditions:  (1) the evidence is 
a document issued by the service department.  A copy of an 
original document is acceptable if the copy was issued by the 
service department or if the copy was issued by a public 
custodian of records who certifies that it is a true and 
exact copy of the document in the custodian's custody; and 
(2) the document contains needed information as to length, 
time, and character of service; and (3) in the opinion of VA, 
the document is genuine and the information contained in it 
is accurate.  However, where the appellant does not submit 
evidence of service or the evidence submitted does not meet 
the requirements of 38 C.F.R. § 3.203, the VA shall request 
verification of service from the service department. 

In cases for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether the claimant 
has qualifying service under Title 38 of the United States 
Code and the regulations promulgated pursuant thereto.  See 
Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  The 
Board notes that there is an apparent conflict between 38 
C.F.R. § 3.41, which states that, for Philippine service, 
"the period of active service will be from the date 
certified by the Armed Forces" and 38 C.F.R. § 3.203(a), 
which provides that a claimant may show service by submitting 
certain documents "without verification from the appropriate 
service department."  As discussed above, however, the Court 
has recently noted that VA may accept United States service 
department documents or seek certification of service, but 
once certification is received, VA is bound by that 
certification.  See Palor v. Nicholson, 21 Vet. App. 235 
(2007), reconsideration of 21 Vet. App. 202 (2007) (citing 
Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997)).

In the July 2008 letter, the RO notified the appellant that 
the Service Department had certified that the Veteran had 
recognized Philippine guerrilla service.  She was further 
informed that this was not deemed active service for pension 
purposes.  The appellant has not submitted any additional 
evidence.

Based on the January 1993 certification from the Service 
Department, the Board must find that the Veteran did not have 
the type of qualifying service that would confer upon her 
basic eligibility for VA nonservice-connected death pension 
benefits.  Accordingly, the appellant's appeal must be denied 
based on a lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).





ORDER

Service connection for the cause of death is denied.

Entitlement to service-connected death pension benefits is 
denied.  






____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


